EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Wesorick (Reg. No. 40,871) on 29 June 2022.

The application has been amended as follows: 
Claim 8 is amended as follows:
“the conduction data” in line 2 is amended to --conduction data--
Claim 18 is amended as follows:
“the conduction data” in line 2 is amended to --conduction data--
Claim 19 is amended as follows:
“the conduction data” in line 3 is amended to --conduction data--
Drawings
The drawings are objected to because “PORTIONOF” in element 66 of Figure 6 should be amended to --PORTION OF--. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The claim term “ablative current” is being interpreted as a current capable of being used to create reversible/temporary lesions or permanent lesions in light of the instant specification (see Specification [0042], for example).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Lozano (US 7,285,118) and Wang (US 2016/0081744), fails to reasonably teach or suggest receiving, by the system, conduction data within the predetermined theoretical zone of activity recorded by the plurality of the contacts of the plurality of thermo-coupled-multi-contact electrodes during the delivery of the controlled ablative current and either when the temporary lesion is determined to treat the neurological condition based on the conduction data recorded during the delivery of the controlled ablative current, a permanent lesion is created at the at least one node of the neural network, or when the temporary lesion is determined not to treat the neurological condition based on the conduction data recorded during the delivery of the controlled ablative current, another contact of the plurality of thermo-coupled multi-contact electrodes is selected to create another temporary lesion at another at least one node of the neural network. Additionally, the examiner contends that one of ordinary skill in the art would not find a nexus for obviousness between a method for use with brain tissue of Lozano and a method for use with renal nerves of Wang due to the large differences in anatomy and physiology. It is additionally noted that the two clauses starting with “when the temporary lesion is determined” are contingent limitations, and therefore only one of these conditions is required to occur to meet the claim since at least one of these must be performed for the claimed invention to be practiced (see MPEP 2111.04(II)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794